Citation Nr: 1517600	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a cataract and macular degeneration of the right eye.

2.  Entitlement to service connection for a cataract and macular degeneration of the right eye.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army Air Force from August 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen previously denied claims of service connection for left and right eye disabilities.

During the pendency of the appeal, in an August 2009 decision review officer (DRO) decision, the RO granted service connection for blindness of the left eye.  This was a full grant of the benefit sought on appeal with regard to the left eye, and so that issue is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran did then initiate a new appeal with regard to the effective date of his awards of service connection and related special monthly compensation (SMC).

Both the effective date question and the reopening of the claim of service connection for the right eye were previously before the Board in May 2013, when both were denied.  The Veteran appealed the denial of reopening of a previously denied claim of service connection to the Court of Appeals for Veterans Claims (CAVC or the Court), which in April 2014 granted a Joint Motion for Partial Remand vacating the Board's denial and remanding the matter for further consideration.  The denial of an earlier effective for the grant of left eye service connection and entitlement to SMC was undisturbed, and is final.

In a July 2014 decision, the Board remanded the question of reopening the previously denied claim to the RO for further development.  During processing of the remand, the Agency of Original Jurisdiction (AOJ) reopened the claim and denied it on the merits.  The claim is now returned to the Board for further appellate consideration.  As the Board has an independent responsibility to establish its jurisdiction, reopening remains at issue.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").

The Veteran had requested, and was scheduled for, a hearing before a Veterans Law Judge.  In May 2013, he withdrew this request.

In a letter to the Board dated June 12, 2014, the Veteran's attorney has asserted a claim for an increased disability rating for his service-connected left eye disability, arguing that under the provisions of 38 C.F.R. § 3.383, the Veteran's non-service connected right eye warranted compensation irrespective of whether it was service-connected.  The Board refers this claim to the RO for such action as is deemed appropriate.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Service connection for a right eye disability was last denied in an unappealed August 2004 rating decision on the grounds that no nexus to service was shown.

2.  Evidence received since August 2004 was not previously considered by agency decision makers, addressed an unestablished fact, and required development which raised the reasonable possibility of substantiating the claim.

3.  A cataract and macular degeneration of the right eye did not have their onset in service, and are not shown to be otherwise related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 2004 denial of service connection for a right eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening of a previously denied claim of service connection for a right eye disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

3.  The criteria for service connection of a cataract and macular degeneration of the right eye are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the underlying claim on the merits for service connection of a right eye disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2008 and July 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration; he appears to be in receipt of retirement benefits.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran and nexus opinions obtained.  The examiners reviewed the complete claims file, made all necessary clinical findings, and rendered the necessary opinions with supporting rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The medical evidence of record is adequate for adjudication purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

The RO has reopened the previously denied claim and proceeded to consideration on the merits.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In August 2004, service connection for a right eye disability, diagnosed as a cataract and macular degeneration, was denied.  Based on service treatment records and a July 2004 letter from a private doctor, the claim was denied because no nexus to service was shown.  

Since August 2004, service connection has been granted for left eye blindness due to an optic neuritis which had at least as likely as not bene present during service; an August 2009 rating decision effectuated the grant.  In July 2011, the Veteran alleged that his current right eye disability was secondary to the service-connected left eye.  Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  However, here the allegation on its own required additional development; a medical opinion was required to evaluate whether the left eye disease or even merely eye strain, as the Veteran argued, could cause or aggravate the right eye condition.

This development directly addressed the unestablished fact of nexus, and could raise a reasonable possibility of substantiating the claim.  The competent and credible allegation of the new theory by the Veteran is therefore sufficiently new and material to reopen the claim and require adjudication on the merits.  Reopening of the previously denied claim was warranted.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Review of service treatment records reveals no complaints of or treatment for vision problems of either eye on active duty.  Vision was 20/20 bilaterally at entry into service and at separation.  

Post-service records include statements from treating doctors to the effect that the Veteran's left eye vision began to fail during or soon after service; there is no mention of right eye problems in the 1940's or 1950's.  He was diagnosed with right eye cataracts in 2006, as per VA records, and macular degeneration was first noted in 2009.

An August 2011 VA examiner opined that right eye cataracts were not caused by his left eye bullous keratopathy, but the examiner failed to provide any rationale for the opinion; it is not therefore considered to have any probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In May 2012, the Veteran was again examined.  Based on review of the claims file, testing, and physical examination, the doctor opined that the right eye cataract was age-related and not associated with the "trauma" that had occurred to the left eye and had led to the current blindness.  The Board notes that there is no established history of trauma; the Veteran had the onset of left eye vision problems in service, but did not report any precursor incident.

Most recently, in September 2014, a VA examiner opined that neither the right eye cataract nor the macular degeneration were caused or aggravated by the service-connected left eye condition.  He stated that the diagnosed right eye disabilities were "common with age" and were not shown to be related to corneal conditions of the eye, particularly where the corneal condition was in the other eye.  "The conditions are totally unrelated."  The observed changes were consistent with the expected progression of the right eye conditions with the Veteran's age.

There is simply no competent and credible evidence linking the current right eye disabilities to service or a service-connected disability.  Vision is recorded as normal in service, and to the extent the Veteran has established that he did have some unreported vision issues at the time, they were, according to his treating doctor, limited to the left eye.  Right eye problems did not arise until many years after service, based on the records and the Veteran's own statements.  Doctors are clear that there is no nexus to service; the conditions are related to age, and direct service connection is not warranted.

Further, secondary service connection is not warranted.  The service-connected corneal condition of the left eye has not caused or aggravated the right eye disabilities.  There is no basis in medical knowledge, according to the most recent VA examiner, supporting such a secondary relationship, and in any case, the disability shown, at the degree shown, is consistent with the Veteran's age.  There has been no aggravation.

The Veteran has expressed his own belief in a nexus to service, but such is not competent and credible evidence, and may not be given probative weight.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  He can report his vision is failing.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the right eye disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran lacks the specialized knowledge and training to analyze the medical evidence and draw conclusions. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a cataract and macular degeneration of the right eye is not warranted.

	(CONTINUED ON NEXT PAGE)









ORDER

Reopening of the previously denied claim of service connection for a right eye disability is granted.

Service connection for a cataract and macular degeneration of the right eye is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


